DENNIS, J.,
would grant for the assigned reasons. The court of appeal incorrectly applied the current version of La.R.S. 23:1221, thereby requiring plaintiff to prove his eligibility for temporary total disability benefits by clear and convincing evidence. The correct version of the statute to be applied in this case is the law in effect at the time of the injury which requires that a plaintiff prove his entitlement to benefits by a preponderance of the evidence. I would therefore reverse the judgment of the court of appeal and remand the case to that court for further review under the correct principles of law.
LEMMON, J., not on panel.